DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 21-44 remain pending in the application.

This application is in condition for allowance except for the following formal matters: 
In claim 21:
The phrase “a moveable stage comprising” in line 39 should be re-written as “the moveable stage comprising”

In claim 41:
The phrase “a moveable stage comprising” in line 36 should be re-written as “the moveable stage comprising”

In Claims 22-40:
The phrase “A method” in line 1 should be re-written as “The method”.

In Claims 42-44:
The phrase “A displacement device” in line 1 should be re-written as “The displacement device”.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 21-44 are allowable for at least the reason, “a first magnet array comprising a plurality of first magnetization segments wherein at least two of the first magnetization segments have magnetization directions that are different from one another; and 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on 8:30-4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached at 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846